The information contained in this preliminary prospectus is not complete and may be changed. These securities may not be sold nor may offers to buy be accepted until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy the securities in any jurisdiction where the offer or sale is not permitted. Preliminary Prospectus (Subject to Completion) October 21, 2008 Riverfront Long-Term Growth Fund The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS RISK/RETURN SUMMARY 3 INVESTMENT OBJECTIVES 3 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS 5 NON-PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 7 WHO MAY WANT TO INVEST IN THE FUND 9 PERFORMANCE INFORMATION 9 FEES AND EXPENSES 9 MANAGEMENT OF THE FUNDS 11 THE ADVISOR AND SUB-ADVISOR 11 PORTFOLIOMANAGEMENT TEAM 12 HISTORICAL PERFORMANCE INFORMATIONFOR LONG-TERM GROWTHACCOUNTS RIVERFRONT INVESTMENT TEAM 13 YOUR ACCOUNT 15 DISTRIBUTION OF SHARES 15 DESCRIPTION OF CLASSES 16 SHARE PRICE 16 BUYING SHARES 17 SELLING SHARES 21 EXCHANGING SHARES 23 GENERAL TRANSACTION POLICIES 23 PORTFOLIO HOLDINGS DISCLOSURE POLICY 25 DISTRIBUTIONS AND TAXES 25 DISTRIBUTIONS 25 TAXATION 25 PRIVACY POLICY PP-1 FOR MORE INFORMATION BACK COVER Please find the Privacy Policy for Baird Funds, Inc. inside the back cover of this prospectus. 2 Risk/Return Summary This prospectus describes the Riverfront Long-Term Growth Fund (the “Fund”), a mutual fund offered by Baird Funds, Inc. (“Baird Funds” or the “Company”).Robert W. Baird & Co. Incorporated (“Baird” or the “Advisor”) serves as the investment adviser to the Fund, and Riverfront Investment Group, LLC (“Riverfront” or the “Sub-Advisor”) serves as sub-adviser and is responsible for the day-to-day management of the assets of the Fund. Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. Principal Investment Strategies To achieve its investment objective, the Fund invests at least 80% of its net assets directly or through exchange-traded funds (“ETFs”) in common stocks of domestic and foreign companies across varying market capitalization ranges, styles and economic sectors.Normally, a significant percentage (up to 40%) of the Fund’s net assets will be invested in international equities, including stocks of companies in emerging markets. Investment Selection Process In constructing the Fund’s portfolio, Riverfront employs a multi-dimensional investment discipline, involving: · Strategic asset allocation · Tactical adjustments, sector strategy and optimized security selection · Disciplined risk management Strategic Asset Allocation.In making strategic asset allocation decisions for the Fund, Riverfront seeks to identify various equity and other asset classes or market sectors that appear to present attractive relative long-term value and capital growth opportunities over a three- to five-year period, and to position the Fund’s portfolio across asset classes that offer the optimal combination of risk and long-term return potential.Equity asset classes or market sectors may include various combinations of equity securities of companies across the market capitalization spectrum, growth and value stocks, U.S. stocks and foreign equities (e.g., large-cap growth, mid-cap value, small-cap value, foreign developed country and emerging markets).Based on an analysis of historical returns, Riverfront believes that a strong relationship exists between the price paid for an asset and asset’s subsequent longer-term return, and looks for asset classes that offer good relative values.Riverfront applies sophisticated mathematical models to various asset classes to produce forward-looking estimates of their potential long-term returns based upon whether the asset class is priced above or below its historical long-term average, and combines those estimates with volatility and correlation assumptions to select asset classes with long-term growth potential and determine the percentage each asset class will represent of the entire portfolio. Tactical Adjustments.After determining the strategic asset allocation for the Fund, Riverfront applies tactical allocation that incorporates price, economic and earnings momentum into the asset allocation decisions.Tactical allocation combines mathematical valuation models with market judgment and technical analysis in making risk-controlled adjustments to the strategic asset allocation in order to take advantage of short-term opportunities.The most significant tactical adjustments are made to markets in which investor sentiment has driven valuations to an extreme, the trend in those markets is showing signs of turning, and the Federal Reserve policy is clearly supportive of the market’s new direction.The maximum tactical adjustment to the percentage represented by a particular asset class relative to the strategic asset allocation is normally 10%.The allocation among the asset classes may vary substantially over time. 3 Sector Strategy and Security Selection.Riverfront uses both fundamental and technical analysis to determine sector strategy and select individual securities for the Fund.Fundamental analysis is used to determine to the relative attractiveness of specific economic sectors and securities in terms of their long-term capital growth potential, and technical analysis is used to understand investor sentiment that drives price to earnings multiples and to challenge Riverfront’s fundamental viewpoint. Benchmark.The Fund intends to compare its performance against the total return of the S&P 500 Stock Index. Risk Management.Riverfront utilizes risk management techniques in its investment process.Those techniques include understanding the risks being assumed, monitoring the impact of those risks on performance and promptly addressing those asset classes that are not performing. The Riverfront portfolio and risk management teams meet regularly to review holdings, evaluate their risks, assess the portfolio managers’ conviction levels on the holdings, and determine decision points for the sale of holdings.
